Exhibit 10.9(b)

June 1, 2012

Cirrus Capital Management, LLC

700 Louisiana

Suite 4260

Houston,  TX 77002

Attention: Mr. Edward Ondarza

 

  Re: Management Agreement Renewals

Dear Mr. Ondanza:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2013 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

CTA Capital LLC

  •  

Emerging CTA Portfolio L.P.

  •  

CMF Cirrus Master Fund L.P.

  •  

Commodity Advisors Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Brian Centner at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1290.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:   /s/ Brian Centner   Brian Centner   Chief
Financial Officer and Director CIRRUS CAPITAL MANAGEMENT, LLC By:              
/s/ Edward Ondarza

Print Name:

  Edward Ondarza

BC/sr

 

 